Title: From Thomas Jefferson to John Nelson, 8 September 1780
From: Jefferson, Thomas
To: Nelson, John



Sir
Richmond sepr. 8. 1780.

On receipt of your Letter I have directed cloathing to be got ready for your men. Lieutenant Armistead is authorized to purchase twelve [horses] for you. He informs me that six saddles are still wanting. These we [shall] find it difficult to procure, because they are only in the hands of merchants who will let us have nothing, but for ready money which we have not, nor can have till the meeting of the assembly. We shall direct every endeavour to be used for procuring them. With respect to your officers going into continental service, we can have no objections to putting two of the troops altoge[ther] on the continental establishment, but that it transcends our power. The assembly alone can do this with the consent of Congress. If the officers chuse it I will propose it. The third troop must be reserved for the post in Albemarle where their services in retaking deserters are indispensable. You desire blank commissions to be sent you, but do not explain what kind of commissions or for what purpose. I am sir, with great respect Your most ob: and hble servant,

Th: Jefferson


P.S. The troop at the barracks was lent to the Continent for the use of that particular post. They are not subject to their orders for any other purpose.

